Citation Nr: 1619983	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-31 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for headaches.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to an initial compensable disability rating for cervical spondylosis prior to February 9, 2015, and greater than 10 percent since.    


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1952 to November 1956, February 1957 to January 1967, and September 1972 to May 1981.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from March 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California.

With regard to the issue of service connection for headache disorder, the Veteran presently seeks to reopen a claim that was last denied by the RO in June 2001.  The Veteran did not appeal the decision, and in order for VA to review the merits of the claim, he must submit new and material evidence.  The Board is required to address this aspect of the issue despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues before the Board are as captioned above.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened issue of service connection for headaches, as well as service connection for a right shoulder and right knee, and an increased rating for cervical spondylosis are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Service connection for headaches was denied by the RO in rating decisions dated in March 2001 and June 2001; the Veteran did not perfect an appeal of the June 2001 rating decision or submit new and material evidence within one year of its issuance.
 
2.  Evidence received more than one year since the June 2001 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for headaches.


CONCLUSIONS OF LAW

1.  The RO's June 2001 decision that denied the claim of service connection for headaches is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).
 
2.  New and material evidence having been received, the claim of entitlement to 
service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran to the extent the issue of service connection for headaches is being reopened, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.
Reopening Service Connection For Headaches

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).

The Board must assess the credibility and weight of all the evidence, including the 
 medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Initially, the Board finds that the Veteran has submitted new and material evidence 
sufficient to reopen the claim of service connection for headaches.  The claim was previously denied by RO in March and June 2001 because there was no record showing a chronic disability subject to service connection.  At that time, the evidence of record included service treatment records showing an in-service head injury and headaches.  Post-service VA outpatient treatment and examination reports of record at that time noted the history of head and headaches in service, but did not show current evidence of a chronic headache disability.

The Veteran did not submit a notice of disagreement within one year of the June 2001 decision, and no relevant evidence was received within the appeal period after the decision.  As such, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105(c); cf. 38 C.F.R. § §§ 3.104(a), 3.156(b), 3.160(d), 20.302; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

If new and material evidence is presented or secured with respect to a claim that has been disallowed VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence added to the claims file more than one year after the June 2001 decision is material to the Veteran's claim.  Specifically, a VA neurological examination report dated in March 2011 shows that the Veteran was diagnosed with migraine headaches.   The examiner, further concluded that the issue of service connection could not be resolved without resorting to mere speculation.  

As this evidence was not of record at the time of the June 2001 RO decision, it is new.  Moreover, when presumed credible, the new evidence establishes that the Veteran has a current headache disability, raising a reasonable possibility of substantiating the claim, triggering VA's duty to assist; thus, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for headaches is reopened; to this extent only the claim is granted.


REMAND

Having reopened the previously denied claim of service connection for headaches,  the Board finds that additional development is required prior to further adjudication of this matter.  The service treatment records show that the Veteran sustained a head injury in a motor vehicle accident during his period of active service.  Service treatment records also show that the Veteran was injured from the impact of a bomb explosion in a hotel in which he was staying in Vietnam.  Service treatment records reveal intermittent reports of headaches during service that the Veteran attributed to those incidents.  Following service, as noted above, the March 2011 VA examiner determined that the Veteran had a current diagnosis of migraine headaches, but that the issue of service connection could not be resolved without resorting to mere speculation.  The Board finds that this opinion of the VA examiner is of limited probative value.  Specifically, the examiner rendered a conclusion without considering the Veteran's competent statements as to the onset and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the United States Court of Appeals for Veterans Claims (Court) held that if an examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination - for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  

In light of the foregoing, the Board finds that a remand is necessary in order to obtain an opinion which is more thorough than the current opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

With regard to the issues of service connection for a right shoulder and a right knee disability, the Veteran was afforded a VA examination in July 2012 wherein the VA examiner concluded that the shoulder and knee conditions were less likely than not related to active service as there were no documented findings in the service treatment records or for years later.  The opinion of the examiner failed to consider the Veteran's competent statements as to the onset and continuity of symptomatology.  See Dalton, 21 Vet. App. at 23.  Moreover, a review of the Veteran's May 1981 separation report of medical examination shows that there was a spasm of the right trapezius muscle, that there was a three centimeter scar of the right arm, and that the right knee was specifically evaluated, albeit X-rays were within normal limits.  Additionally, post-service private treatment records from P. D. Burton, D.O., dated from 2007 to 2011, show that the Veteran was treated intermittently for right knee and right shoulder pain that he attributed to the 

1965 in-service bomb blast injury.  The Veteran was found to have right knee osteoarthritis with possible meniscus tear, right shoulder pain with possible rotator cuff pathology, and carpal tunnel syndrome.  In March 2007, a past history of right shoulder rotator cuff surgery in 2005 was indicated.  In May 2011, X-rays of the right shoulder revealed mild narrowing of the glenohumeral joint, and X-rays of the right knee revealed mild to moderate narrowing of the medial joint space.  In light of the findings noted at service separation, the reports from Dr. Burton, and the Veteran's statements as to onset and continuity of symptoms, the Board finds that an additional VA examination of the Veteran is warranted.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

With regard to the issue of an increased disability rating for the service-connected cervical spondylosis, the Veteran was last issued a Supplemental Statement of the Case that addressed the issue in February 2015.  Subsequently, a VA cervical spine examination report dated in May 2015 was added to the record.  The AOJ has not issued a more recent SSOC addressing this issue.  As such, the Board has no discretion and must remand the appeal for initial consideration of the VA examination report and for preparation of a Supplemental Statement of the Case.  38 C.F.R. 20.1304(c) (2015); See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); see also 38 C.F.R. §§ 19.31, 19.37(a) (2015).  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his current migraine headaches.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is requested to opine as to whether it is 
at least as likely as not that the Veteran's diagnosed migraine headaches had onset in service, had onset in the year immediately following any period of service, or are otherwise the result of a disease or injury in service, to specifically include the June 1956 motor vehicle accident and/or the 1965 explosion injury.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for migraine headaches in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted right shoulder and right knee disabilities.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

For each right shoulder and/or right knee disability identified, indicate whether such had onset in service, had onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service, to specifically include the June 1956 motor vehicle accident and/or the 1965 explosion injury.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a specific right shoulder and/or right knee disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The AOJ shall readjudicate the issue of an increased disability rating for the service-connected cervical spondylosis.  If the benefit sought remains denied, a Supplemental Statement of the Case must be issues that takes into account all evidence submitted since the last Supplemental Statement of the Case, to include the relevant May 2015 VA examination report.  

5.  The AOJ will then readjudicate the Veteran's remaining claims.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


